Citation Nr: 0626324	
Decision Date: 08/24/06    Archive Date: 09/01/06	

DOCKET NO.  04-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to an initial evaluation in excess of 
30 percent for an anxiety disorder. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for a left knee disorder, with narrowing of the 
medial compartment joint space. 

5.  Entitlement to an initial evaluation in excess of 
10 percent for the residuals of brain concussion, including 
headaches.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO granted service 
connection (and a 30 percent evaluation) for an anxiety 
disorder, effective from October 11, 2002, the date of 
receipt of the veteran's claim.  In that same decision, the 
RO additionally granted service connection for a left knee 
disorder, with narrowing of the medial compartment joint 
space, and for the residuals of brain concussion, including 
headaches, with each disability evaluated as 10 percent 
disabling, effective from October 11, 2002.

Based upon a review of the file, it would appear that the 
veteran has chosen not to perfect his appeal as to the issues 
of service connection for diabetes mellitus, benign prostatic 
hypertrophy, and post-traumatic stress disorder.  
Accordingly, those issues are not currently before the Board.

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased evaluations for the veteran's 
service-connected anxiety and left knee disabilities, as well 
as for the residuals of brain concussion (including 
headaches) is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service or at any time thereafter.

2.  Chronic tinnitus is not shown to have been present in 
service or at any time thereafter.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of November 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any other evidence in his possession pertaining to 
his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d, 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching its determination, the Board has reviewed all the 
evidence in the appellant's claims file, which includes:  his 
multiple contentions, including those raised at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2006; service medical records; VA examination 
reports and treatment records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  In pertinent part, it 
is argued that the veteran's current hearing loss and 
tinnitus are the result of excessive noise exposure while on 
the flight line in service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease or 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory threshold for at least 3 of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of either chronic hearing loss or tinnitus.  At the 
time of a service separation examination in March 1962, the 
veteran's ears were entirely within normal limits.  Hearing 
for the whispered voice was 15/15 in each ear, and no 
pertinent diagnosis was noted.

The Board notes that, to date, there is no medical evidence 
that the veteran suffers from chronic hearing loss or 
tinnitus.  Under the circumstances, and absent evidence of 
chronic disability, the veteran's claims for service 
connection must be denied.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected anxiety disorder, 
as well as increased evaluations for a service-connected left 
knee disorder and for the residuals of brain concussion, 
including headaches.  In pertinent part, it is argued that 
current manifestations of those disabilities are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the schedular evaluations 
now assigned.

In that regard, a review of the record raises some question 
as to the current severity of the service-connected 
disabilities presently on appeal.  More specifically, the 
veteran has on various occasions offered contradictory 
evidence regarding the frequency and severity of his service-
connected headaches.  Moreover, when questioned regarding his 
service-connected left knee disability, the veteran has at 
times complained of occasional "giving out," while on other 
occasions, he has denied any problems with instability.  
Based on the evidence of record, the veteran last underwent 
VA examinations for compensation purposes in August 2003, 
approximately 3 years ago.  Under the circumstances, and 
given the ambiguity surrounding the severity of the veteran's 
service-connected disabilities, the Board is of the opinion 
that an additional, more contemporaneous examination would be 
beneficial prior to a final adjudication of the veteran's 
claims for increased ratings.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Regarding various procedural aspects of the veteran's current 
appeal, the Board notes that, while prior to the August 2003 
rating decision granting service connection for an anxiety 
disorder, a left knee disorder, and the residuals of brain 
concussion (including headaches), the veteran was furnished 
with a VCAA duty to notify/assist letter, that letter 
encompassed only the requirements for establishing service 
connection, and not those governing claims for increased 
ratings.  To date, the veteran has yet to be provided with 
VCAA-complying notice with respect to his claims for initial 
increased ratings.  Accordingly, the case must be REMANDED 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include an explanation as to the type of 
evidence needed to establish both a disability rating and an 
effective date.  See Dingess, supra; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (2006)

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard, the veteran indicated he receives treatment for his 
knees at the VA medical facility in Huntington, West 
Virginia.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied with respect to the claims for 
increased initial evaluations.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating, as well as 
an effective date for any increase for 
the claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2004, the date of 
the most recent pertinent evidence of 
record, should also be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

3.  The veteran should then be afforded 
additional VA orthopedic, neurologic, and 
psychiatric examinations in order to more 
accurately determine the current severity 
of his service-connected left knee 
disability, residuals of brain concussion 
(including headaches), and psychiatric 
disability.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail and all appropriate 
studies (to include radiographic studies 
and magnetic resonance imaging, if 
necessary) should be performed.

(a)  Following completion of the 
orthopedic examination, the examiner 
should specifically comment as to 
whether, as a result of the veteran's 
service-connected left knee disability, 
he suffers from instability and/or 
locking of the left knee.  The examiner 
should, additionally, specifically 
comment regarding the severity of any 
other left knee-related symptomatology, 
to include any limitation of range of 
motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected left knee 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

(b)  Following completion of the 
neurologic examination, the examiner 
should describe in detail the 
symptomatology associated with the 
service-connected residuals of brain 
concussion (including headaches).  In 
addition, the examiner should 
specifically comment regarding the 
nature, frequency, duration, and severity 
of the veteran's post-concussion 
headaches.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.




(c)  The psychiatric examination should 
include a detailed description of the 
veteran's symptoms, and should include a 
Global Assessment of Functioning score.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased initial evaluations for his 
service-connected anxiety disorder, left 
knee disorder, and residuals of brain 
concussion (including headaches).  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


